Case: 14-12230    Date Filed: 09/29/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12230
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:95-cr-00299-ODE-GGB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                     versus

SHANE GILSTRAP,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (September 29, 2014)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-12230      Date Filed: 09/29/2014   Page: 2 of 3


      Shane Gilstrap appeals his sentence of 16 months of imprisonment, imposed

following the revocation of his supervised release. 18 U.S.C. § 3583(e)(3).

Gilstrap argues that his sentence is procedurally and substantively unreasonable.

We affirm.

      We review the reasonableness of a sentence under a deferential standard for

abuse of discretion. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597

(2007).

      Gilstrap’s sentence is procedurally and substantively reasonable. Gilstrap

argues that the district court impermissibly based its sentence on the seriousness of

his original offense, but the district court explained that Gilstrap’s “supervision

ha[d] not gone well.” The district court imposed a sentence to deter Gilstrap from

committing future similar crimes and punish him for committing the additional

offenses of theft by taking, driving with a suspended or revoked registration, and

theft by receiving. The district court also explained that it had been more lenient

when Gilstrap tested positive for methamphetamine and left the district without

permission. And the district court correctly determined that Gilstrap’s offense of

theft by taking, for which he faced a sentence of more than one year of

imprisonment, see Ga. Code § 16-8-12(a)(1)(A–D), is a Grade B violation,

U.S.S.G. § 7B1.1(a)(2). Although Gilstrap mentioned that the state court might

reduce his charge to a misdemeanor, it had not done so before the district court


                                           2
              Case: 14-12230     Date Filed: 09/29/2014   Page: 3 of 3


sentenced Gilstrap. The district court reasonably determined that a sentence in the

middle of Gilstrap’s advisory guideline range of 12 to 18 months of imprisonment,

see id. § 7B1.4(a)(1), and that was well below his maximum statutory penalty of 24

months, was necessary to satisfy the statutory purposes of sentencing. See 18

U.S.C. § 3553(a). The district court did not abuse its discretion by placing more

emphasis on Gilstrap’s history and characteristics than his rehabilitation efforts and

his gainful employment.

      We AFFIRM Gilstrap’s sentence.




                                          3